                           Case 2:21-mj-00182-MAT Document 85 Filed 07/09/21 Page 1 of 8
                                                                                                                                     CEIn'IFn:n   TIW,,: cop\,
                                                                                                                               Arn:sT: WILLI,\(\! .\1. ,\ICCOOl
                                                                                                                                    Clerk, u.s. I>islricl Cuurt
                                                                                                                                 WrSll'rnUislril-l(lfWnshinS:lun

 AO 93 (Rev. 11Il3) Search and Seizure Warrant                                                                                 II)    h,·/,£,
                                                                                                                                       r               L Ikplll~'
                                                                                                                                                                Clerk




                                             UNITED STATES DISTRICT COURT
                                                                             for the
                                                              Western District of Washington

                    In the Matter of the Search of                              )
               (Briefly describe the property to be searched                    )
                         or identify the person by name and address)            )      Case No.         MJ21-182 (16)
                   The vehicle more particularly described in                   )
                           Attachments A and A 16                               )
                                                                                )

                                                   SEARCH AND SEIZURE WARRANT
To:        Any authorized      law enforcement      officer

         An application by a federal law enforcement               officer or an attorney for the government         requests the search
of the following person or prope11y located in the                         Western           District of                      Washington
(identify the person or describe the property to be searched and give its location):

      The vehicle more particularly described in Attachments A and A 16, incorporated by reference herein.




         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      See Attachment 8, incorporated by reference herein.




          YOU ARE COMMANDED to execute this warrant on or before                                 April 14,2021         (not to e.xceed 14 days)
      o   in the daytime 6:00 a.m. to 10:00 p.m.               ~ at any time in the day or night because good cause has been established.

         Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                 any Magistrate Judge in this District
                                                                                                       (United States Magistrate Judge)

      o  Pursuant to 18 U.S.C. § 3 I03a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, wi II be searched or seized (check the appropriate box)
      o   for __       days (not to exceed   3U)   0 until, the facts justifying,      the later specific date of


Date and time issued:            March 3 I , 202 I at    I :OOp.m.
                                                                                                                    Juage's signature

City and state:              Seattle, Washington                                               Mary Alice Theiler, United States Magistrate Judge
              -----------------------------
                                                                                                             Printed name and title
USAO 2019R01083
                          Case 2:21-mj-00182-MAT Document 85 Filed 07/09/21 Page 2 of 8

AO 93 (Rev. 11/13) Search and Seizure Warrant (page 2)


                                                                    Return
                                         Date and time warrant executed:        Copy of warrant and inventory left with:
                                            Ot{()ll~C)1-l                          ""3 &LV"\. £'"":J   L~
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                      No




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:



                                                                                           Printed name and title
              Case 2:21-mj-00182-MAT Document 85 Filed 07/09/21 Page 3 of 8




  1                                      ATTACHMENT A
 2                            Locations and Vehicles to Be Searched
 3
 4           This warrant authorizes the government to search the following locations and
 5 vehicles for evidence, instrumentalities, and/or fruits of the commission of the following
 6 crimes, as further described in Attachment B hereto: distribution and possession with
 7 intent to distribute controlled substances, in violation of Title 21, United States Code,
 8 Section 841(a)(1), and conspiracy to commit these offenses in violation of Title 21,
 9 United States Code, Section 846; laundering of monetary instruments in violation of Title
10 18, United States Code, Sections 1956 and 1957, and conspiracy to commit the same; use
11 of a communications facility to commit, facilitate, or further acts which constitute a
12 felony drug offense in violation of Title 21, United States Code, Section 843(b); interstate
13 and foreign travel to promote, manage, establish, carry on, or facilitate unlawful activity,
14 in violation of Title 18, United States Code, Section 1952, in violation of Title 21, United
15 States Code, Section 952; possession of a firearm in furtherance of a drug trafficking
16 crime, in violation of Title 18, United States Code, Section 924(c); and prohibited person
17 in possession of a firearm, in violation of Title 18, United States Code, Section 922(g).
18          With respect to the locations to be searched, where that location is an apartment or
19 multi-family residence, or a business, storage locker, or other unit within a larger multi-
20 unit structure, the search is to include all rooms within the specific residence, business,
21 storage locker, or other unit, and any assigned garages or storage rooms, attached or
22 detached, and any vehicles found within an assigned garage or in any assigned parking
23 space, whether or not particularly named among the vehicles for which specific search
24 authorization is sought.
25          With respect to the locations to be searched, where that location is a single-family
26 residence, the search is to include all rooms within the residence, and all garages, storage
27 rooms, outbuildings, and other structures, attached or detached, and any vehicles found
28
      ATTACHMENT A-I                                                      ~EDSTATESATTORNEY
      USAO No. 2019ROI083                                                700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:21-mj-00182-MAT Document 85 Filed 07/09/21 Page 4 of 8




 1 within the curtilage of the residence, whether or not particularly named among the
 2   vehicles for which specific search authorization   is sought.

 3          With respect to the locations and vehicles to be searched, the search is to include
 4   all containers, locked or unlocked, where the items in Attachment B could be found.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A-2                                                      UNITED STATES ATTORNEY
     USAO No. 2019ROI083                                                 700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
           Case 2:21-mj-00182-MAT Document 85 Filed 07/09/21 Page 5 of 8




 1                                 ATTACHMENT       A16
 2                         Locations and Vehicles to Be Searched
 3

 4        A 2010 Chevy Camaro bearing Washington state license plate number BUE5594
 5 (Subject Vehicle 46), registered to James D. Lowe and Tammi M. June at 11718 64th
 6 Lane S, Seattle, Washington.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A16 - 1                                             UNITED STATES ATTORNEY
     USAO No. 2019ROI083                                           700 STEWART STREET, SUITE 5220
                                                                     SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
             Case 2:21-mj-00182-MAT Document 85 Filed 07/09/21 Page 6 of 8




 1                                       ATTACHMENT          B
 2                                       Items to Be Seized
 3

 4          From the locations and vehicles listed in Attachment A, and Al through A50 of
 5 this warrant, the government is authorized to search for and seize the following items,
 6 which are evidence, instrumentalities, and/or fruits of the commission of the following
 7 crimes: distribution and possession with intent to distribute controlled substances, in
 8 violation of Title 21, United States Code, Section 841(a)(I), and conspiracy to commit
 9 these offenses in violation of Title 21, United States Code, Section 846; laundering of
10 monetary instruments in violation of Title 18, United States Code, Sections 1956 and
11 1957, and conspiracy to commit the same; use of a communications facility to commit,
12 facilitate, or further acts which constitute a felony drug offense in violation of Title 21,
13 United States Code, Section 843(b); interstate and foreign travel to promote, manage,
14 establish, carry on, or facilitate unlawful activity, in violation of Title 18, United States
15 Code, Section 1952, in violation of Title 21, United States Code, Section 952; possession
16 of a firearm in furtherance of a drug trafficking crime, in violation of Title 18, United
17 States Code, Section 924(c); and prohibited person in possession of a firearm, in violation
18 of Title 18, United States Code, Section 922(g), including the following:
19          1.    Any controlled substances and suspected controlled substances, including
20 but not limited to cocaine, crack cocaine, and marijuana.
21         2.     Drug paraphernalia, meaning items used or intended to be used to store,
22 process, package, use, and/or distribute controlled substances, such as plastic bags,
23 cutting agents, scales, measuring equipment, chemicals or similar items used to test the
24 purity and/or quality of controlled substances, and similar items.
25         3.     Drug transaction records, meaning documents such as ledgers, receipts,
26 notes, and similar items relating to the acquisition, transportation, and distribution of
27 controlled substances.

28
     ATTACHMENT B-1                                                         UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2019ROI083
                                                                             SEA TILE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:21-mj-00182-MAT Document 85 Filed 07/09/21 Page 7 of 8




 1          4.     Customer and supplier information, including items identifying drug
 2   customers and drug suppliers, such as telephone records, personal address books,
 3   correspondence,    diaries, calendars, notes with phone numbers and names, "pay/owe
 4   sheets" with drug amounts and prices, maps or directions, and similar items.
 5          5.     Financial records, including bank records, safe deposit box records and
 6 keys, credit card records, bills, receipts, tax returns, vehicle documents/titles,      financial
 7   instruments, money transfers, wire transmittals, negotiable instruments, bank drafts,
 8   cashier's checks, business records, documents related to the purchase, sale, and
 9   improvement of real estate, and any other records that show income and expenditures, net
10 worth, or relate to obtaining, transferring,    secreting, laundering, or spending large sums
11 of money acquired from engaging in the acquisition and distribution of controlled
12 substances
13          6.     Cash, precious metals, jewelry, and other similar items of value, andlor
14 proceeds of drug transactions, as well as money counters.
15          7.     Documents and other property, such as photographs,       mail, or other items,
16 tending to show who resides in and has dominion and control over the location.
17          8.     Firearms or parts thereof, ammunition, firearms magazines, firearms
18 accessories, body armor, firearms boxes, firearms manuals, records of the purchase of
19 firearms, or other items related to the ownership or use of firearms.
20          9.     Cell phones and other communications       devices. If such cell phones or other
21   communications     devices are seized, the government may search them without further
22   authorization for the following items:
23                 a.      Assigned phone number and identifying telephone serial number
24          (ESN, MIN, IMSI, or IMEI);
25                 b.      Stored list of recent received, sent, and missed calls;
26                 c.      Stored contact information;
27                 d.      Stored photographs,    videos, addresses, calendar notes, notes, map
28         history, or documents/files   of or related to narcotics, currency, firearms or other
     ATTACHMENT B-2                                                          UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO No. 2019ROI083
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:21-mj-00182-MAT Document 85 Filed 07/09/21 Page 8 of 8




 1          weapons, evidence of suspected criminal activity, and/or the user of the phone or

 2          suspected co-conspirators,    including any embedded GPS data or other metadata
 3          associated with those photographs,     videos, and other items;

 4                   e.      Stored text messages related to the aforementioned      crimes of
 5          investigation, including Apple iMessages, Blackberry Messenger messages, or
 6          other similar messaging services where the data is stored on the telephone;
 7                   f.      Stored emails related to the aforementioned   crimes of investigation;
 8                   g.      Stored voicemai1s related to the aforementioned     crimes of
 9          investigation;
10                   h.      Stored web browsing history related to the aforementioned          crimes of
11          investigation;
12                   1.      Stored social media contentlhistory   related to the aforementioned
13          crimes of investigation;
14                   J.      Stored banking or money transfer history, including application-
15          based money transfer dataihistory (i.e. Venmo or CashApp account dataihistory);
16          and
17                   k.      Stored location data, including from any map applications on the cell
18          phone.

19          The applied-for warrant authorizes the forensic examination of any seized cell
20   phone or other communication      device for the purpose of identifying electronically         stored
21   data described herein. This review may be conducted by any federal or local government
22   personnel, sworn or non-sworn, assisting in the investigation,     who may include, in
23   addition to law enforcement officers and agents, federal and local contractors and support
24   staff, attorneys for the government, attorney support staff, and technical experts. Pursuant
25   to the requested warrant, the FBI may deliver a complete copy of the electronic data to
26   the custody and control of attorneys for the government and their support staff for their
27   independent review.
28
     ATTACHMENT B-3                                                             UNITED STATES ATTORNEY
     USAO No. 2019ROI083                                                       700 STEWART STREET, SUITE 5220
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
